 RADIOMARINE CORPORATION OF AMERICA151All our employees are free to become or remain,or to refrain from becoming orremaining,members of any labor organization,including International Associationof Machinists,District Lodge No.727, and its Local Lodge 758, except to the extentthat said right may be affected by an agreement in conformity with Section 8 (a) (3)of the Act.PLASTIC AGE COMPANY,PLASTIC AGEREINFORCED PRODUCTS,INC.,PLAS-TICAGE AIRCRAFT CORPORATION,AND PLASTIC AGE SALES, INC.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.RADIOMARINE CORPORATIONOF AMERICAandTHERADIO OFFICERS'UNION OF THE COMMERCIAL TELEGRAPHERSUNION, AFL, PETI-TIONER.CasesNos. 2RC-6098 and 2-RC-6348. January 6, 1955Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before George Turitz,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds : I1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:In Case No. 2-RC-6098, the Petitioner seeks to represent a unit ofthe radio operators at all of the Employer's marine coastal stations.In Case No. 2-RC-6348, the Petitioner seeks to represent a separateunit of the teletype operators 3 at these coastal stations.The Peti-tioner, in the alternative, would accept a single unit of the teletypeoperators and radio operators.The Employer contends that the unitssought by the Petitioner are inappropriate because they are toolimited in scope.Rather, the Employer contends that the appro-priate unit is one which would include the employees both at itscoastal stations and its marine service or MRI depots.'i The Employer'smotionsto clarifyour earlier decision in 75 NLRB 651 and to dismissthe petitionherein are disposed of in accordancewith our decisionherein.2 The Employer's request for oral argumentisherebydenied asthe record and thebriefs adequately present the issues and positions of the parties.8 Also referred to as printer operators or printer clerks.*The term MRI means maintenance,repair, and inspection.111 NLRB No. 16. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer, a subsidiary of RCA, operates,inter alia,a systemof radio communications that is nationwide in scope. In its com-munications system, the Employer maintains 9 coastal stations, 26marine service depots, and 2 combined stations throughout the variousStates.Several of the depots are located in the same geographicalarea as the coastal stations.The coastal stations communicate viaradio with ships at sea and on the inland waterways.The recordindicates that there are a total of about 88 employees at the Employer'scoastal stations.Approximately 60 of these are classified as radio-telegraph operators, 10 as radio-telephone operators,' 10 as teletypeoperators, 5 as technicians, and 3 as maintenance employees.Fromitsmarine service depots, the Employer repairs, maintains, inspects,and installs radio communication equipment on many thousands ofships.In addition, on about 2,500 of these ships, the Employer is thelicensee of, and therefore primarily responsible for, the effectiveoperation of the radio communication equipment.The employeeswho service this equipment on board ships when dockside are knownasMRI technicians.The MRI depots employ about 100 MRI tech-nicians, togetherwith some miscellaneous classifications,mostlyclerical employees.The Petitioner argues for a separate unit of radio operators atthe coastal stations on the ground that they constitute a craft group.On the other hand, in support of its position for a broader unit, theEmployer contends that the radio operators are not craftsmen butonlya segment ofthe Employer's technical employees, including bothradio operators and MRI employees.Moreover, the Employer fur-ther contends that, if a craft does in fact exist, such craft comprises theMRI technicians as well as the radio operators.There is no history of collective bargaining concerning the em-ployees involved herein.The principal issue thus raised is whether or not the coastal stationradio operators may be represented on a craft basis.Radio-telegraph,operators send messages to and receive messages from ships in Inter-national Morse Code. To send in code, coastal station operators musthave a FCC radio-telegraph license.The Employer generally hiresonly experienced operators, usually those having first-class licenses.To qualify for a first-class license, coastal station operators must havea year of service as a radio-telegraph operator and pass a code speedtest of 20 code groups or 25 words in plain language per minute.6 To5 All coastal stations, except the 3 inland stations,are radio-telegraph stations.St.Louis and Pittsburgh aie exclusively radio-telephone-stations,while Buffalo is primarilya radio-telephone station but also serves the 2 Great Lakes' vessels which still use radiotelegraph°Twenty code groups are the equivalent of 25 words in plain languageBefore receiv-ing a first-class license, an operator must have qualified for a second-class radio-telegraphlicense which requites passing a speed test of 16 code groups or 20 plain words per minute.This test further includes technical questions on radio theory and FCC requirements. RADIOMARINE CORPORATION OF AMERICA153attain a proficiency of about 20 code groups or 25 words per minutewould require on the average only a few months of full-time studyand practice. In practice, the speed of transmission of coded mes-sages to and from the coastal stations depends not only on the abilityof the coastal station operator but also on such external factors as out-side interference and the ability of the ship operator on the other end.Also certain messages of an urgent nature, like storm warnings, arerequired to be sent at only 16 code groups a minute rather than 20 codegroups per minute.Generally speaking, accuracy, rather than speed,as such, is strived for by the operator.While not entirely clear in thisrespect the record indicates that, on the average, coastal station mes-sages are seldom sent or received at more than 25 to 30 words per min-ute, while lesser speeds are quite common.However, apart from theabove license requirements, no formal apprenticeship is required forqualification as a radio-telegraph operator at a coastal station, or onboard ship where most coastal operators originally gain their ex-perience.'As to the radio-telephone operators who merely relay mes-sages by voice and do not use code, little or no skill is required and aradio-telephone license is necessary only in order to adjust the fre-quency of the radio telephone equipment.'On the basis of the entire record, including the foregoing facts, weare not persuaded that the radio operators at the Employer's coastalstations possess the skills or characteristics which the Board recog-nizes as indispensable for representation on a craft basis.On theother hand, apart from the question as to whether a coastal stationoperator's craft exists, there are persuasive factors indicating thepropriety of the broader unit including the MRI technicians ratherthan a unit limited to radio operators.First, we note that the great majority of the MRI technicians alsopossess radio operator's licenses.An MRI technician who repairsradio, equipment must, as a practical matter, have a radio-telegraphlicense because he has to put the transmitter on the air in order to testthe repair equipment.FCC regulations require such a license in orderto test.In addition, there are other substantial common elements in thebackground of the coastal station radio operators and the MRI techni-cians.Thus, a majority of the operators have also studied radiotechnology, usually at schools, while apparently many MRI techni-cians formerly were radio operators at sea.During World War IInumerous coastal station operators and MRI technicians were trans-ferred back and forth.Although the number of permanent transfershas dwindled in the past few years, the policy behind such interchange° Normally on ships which carry a single radio operator, FCC regulationsrequire a sec-ond-class license with an endorsement showing 6 months' sea experienceA first-classlicense is required only for chief operators on a passenger vessel.8 For this purpose, however, either a radio-telephone or a radio-telegraphlicense suffices. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDstillremains ineffect.Moreover, vacation, holiday, and other fringebenefits are identical for all of the Employer's employees.Althoughthe hours of the coastal station and MRI employees necessarily differdue to the nature of their work, the pay range for the two groups issimilar.Payroll records for both groups are kept at the same officein New York. Generally speaking, the coastal stations do all theirown maintenance repair, with the operators in many instances per-forming this work. In addition, at Savannah, Georgia, and PortArthur, Texas, where the coastal stations and MRI service depotsare combined, some of the employees work both as MRI technicians andoperators.The Chatham, Massachusetts, and Tuckerton, New Jersey,coastal stations employ technicians who perform work which is basi-cally related and similar to that performed by the MRI technicians.Although there has been no history of bargaining concerning any ofthe employees involved therein, two previous elections have beenconducted by the Board in the broad unit including coastal station andMRI employees. In 1938, in Case No. 2-R-919, involving a differentlabor organization, a consent election was held in such broader unit.In 1947 the present Petitioner requested, and the Board found ap-propriate, the very broad unit of coastal station and MRI employeesthat the Employer contends is the only appropriate unit herein.' Inthat case the Board stated :... in view of the functional interrelationship, the centralizedcontrol under a single department head, the interchange of per-sonnel, and the similarity of skills and working conditions amongthe employees in both service depots andcoastalstations through-out the country, only a Nation-wide unit of communications de-partment employees is appropriate for the purposes of collectivebargaining.loThe Petitioner, however, contends that the MRI depots and the coastalstations are nolonger within the communications department under asinglehead.Although the record indicates that in 1949 the officialin charge of the communications department had been temporarilyrelieved of direction over the service department because of attendanceat international conferences, he once again resumed control of theMRI depots in late July or early August 1953. Current organiza-tional charts confirm this fact. In these circumstances, we believethe record before us, as that in the 1947 case, strongly supports a find-ing that the broader unit of coastal station and MRI employees is ap-propriate rather than the limited unit sought by the Petitioner.Additional support for this conclusion is revealed in other Boarddecisions where coastal radio operators have been included in broader0 Radroomartine Corporation of America,75 NLRB 651 No request was made for a unitlimited to operators10Ibid.at page 654. HOSPITAL HATO TEJAS155units with technicians, teletype operators, and clerical employees."We particularly note our decision inAmerican Cable c• Radio Corpo-ration,12involving a competitor of the Employer, in which the Boarddirected an election in a unit of "live traffic" employees including bothcoastal operators and MRI technicians.The term "live traffic" wasdefined as "those who are engaged in the transmission, reception,handling, and delivery of messages and those who maintain and serv-ice equipment used in those operations." 13The Board has also set up"live traffic" units in the field of land, as distinguished from marine,communications.14 In the land communications field, "live traffic" em-ployees were also similarly defined as "those workers who handle mes-sages from the time they are received by the Company until delivered,and those workers who repair and maintain the equipment." 15On the basis of the foregoing and upon the entire record, we believeand find that the broader unit including employees at both the coastalstation and the MRI service depots is the appropriate unit and thatunits limited to radio operators and teletype operators at the coastalstations are inappropriate.Accordingly, we shall dismiss both petitions herein.[The Board dismissed the petitions.]11GlobeWireless, Ltd ,101 NLRB 1043;Tropical Radio Telegraph Company,63 NLRB1115In these cases, the employers operated no MRI service depots as such." 101 NLRB 175913 101 NLRB 1759, at 1762At page 1763, "non-live" traffic which was excluded fromthe unit was defined as"those engaged in administrative functions such as bookkeepers,accountants,stenographers,typists, and solicitors "IIR C. A.Comieuni cations, Inc,2NLRB 1109,1115;9NLRB 915,920, 921. In2NLRB 1109,at 1114,the Board stated "In the radio communications industry `livetraffic'employees have been regarded as a unit by two of the Company's competitors, theMackay Radio and Telegraph Company and the Globe Wireless Company."152 NLRB 1109 at 1112 See alsoAlaska Salmon Industry,Inc, 78NLRB 522, wherean election was directed in a unit of all licensed radio officers who operate and maintainradio-telegraphic equipment or radio-telephone equipment at cannery shore stations inAlaska.HOSPITALHATOTEJAS, INC., D/B/AHOSPITALHATO TEJAS1andUNITEDPACKINGHOUSEWORKERS OFAMERICA,CIO.Case No.04-RC-746. January 6,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John F. Burst, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is a Puerto Rican corporation operating a hos-pital for profit at Hato Tejas, Puerto Rico.During the year 1953,1 The name of the Employer appearsherein ascorrectedat the hearing.111 NLRB No. 9.